Citation Nr: 1227088	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected thoracolumbar spine disability.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to June 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for, inter alia, cervical spine strain (claimed as neck) and for thoracolumbar spine strain (which was claimed as two separate disabilities of the mid back and of the low back).  A 20 percent disability rating was assigned for the service-connected cervical spine strain and a single initial 10 percent disability rating was assigned for the thoracolumbar spine disability.  The Veteran disagreed with the initial disability rating assigned for the service-connected thoracolumbar spine strain, primarily because he believes that there should be two separate service-connected disabilities of the spine (a disability of the mid back and a disability of the low back), and additionally, that both of these disabilities should be separately rated.  

The claim was initially before the Board in March 2011, at which time, it was determined that additional development was necessary and the case was remanded back to the RO.  Unfortunately, because the RO did not substantially comply with the March 2011 remand directives, the matter was once again remanded back to the RO in April 2012.  

At a VA examination in April 2012, the  Veteran appeared to indicate that he had increased pain in his scapular area, and the examiner explained to him that his appeal concerned the service-connected thoracolumbar spine, and not the cervical (upper/neck) spine.  The Veteran requested an examination of the cervical spine.  Thus, the issue of entitlement to an increased disability rating for the service-connected cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected thoracolumbar strain has, since the effective date of service connection, been manifested by complaints of decreased motion, stiffness, weakness, pain, and objectively by painful motion to no less than 70 degrees flexion.  Neither combined range of motion of the thoracolumbar spine of 170 degrees or less, nor muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis has ever been demonstrated.  

2.  Intervertebral disc disease of the spine is not shown nor are there objective signs of neurological impairment associated with the service-connected back disability. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for the service-connected back disability have not been met or more nearly approximated during the entire period of time covered by this claim. 38 U.S.C.A. §§ 1155 , 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code 5237 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran filed his initial claim of service connection in January 2008, but he was not discharged from active duty until June 2008.  As noted in the claims file, the Veteran participated in the VA Benefits Delivery at Discharge (BDD) Program, which was established to help those still on active duty to develop evidence for their VA disability compensation claims prior to separation or retirement from active duty.  As such, the Veteran was provided with correspondence prior to his discharge, in January 2008 in connection with his initial claim for benefits filed in January 2008.  This pre-adjudication notice letter substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how initial disability ratings and effective dates are assigned for all grants of service connection, in compliance with the Court's holding in Dingess.  

In a June 2008 rating decision, service connection was granted for thoracolumbar spine strain, with an initial 10 percent rating assigned, effective from June 3, 2008, the date following the date of discharge from service.  In the Veteran's Notice of Disagreement, received in May 2009, he disagreed with the initial 10 percent rating assigned for the service-connected thoracolumbar spine disability, asserting that two separate ratings should be assigned for separate disabilities of the low back and the mid back.  

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In September 2011 memorandum, the RO made a formal finding regarding the unavailability of the Veteran's service treatment records (STRs).  After this memorandum was issued, the Veteran provided a copy of his STRs to the RO for consideration in his appeal.  After the STRs were added to the record, the matter was remanded to the RO in April 2012 to allow the RO to consider these records, and to provide the Veteran with a VA examination in order to comply with prior remand directives of March 2011.  

A VA examination was held in April 2012, and it is adequate for the purpose for which it was held.  As such, there has been compliance with the April 2012 remand directives and no further action is necessary in that regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Service treatment records have been associated with the claims folder.  In addition, VA afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of the thoracolumbar spine disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran was provided with authorization forms and notified that he should provide information to the RO regarding any private treatment, but he did not return these forms to the RO.  Thus, it appears that the Veteran is not receiving any private treatment for his back disability.  On remand in April 2012, the most up-to-date medical assessment was obtained from a VA examiner and the examiner answered questions which were unanswered on previous examination reports.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Rating - Thoracolumbar Spine

In a June 2008 rating decision, the RO granted service connection for thoracolumbar strain and assigned a 10 percent evaluation effective from June 3, 2008.  The Veteran appealed the initial 10 percent rating assigned.  The Veteran alleges that he should be assigned two separate ratings for his thoracolumbar spine disability, one for his lower back disability, and one for his mid back disability.  More specifically, in an August 2011 statement, the Veteran appears to suggest that his mid back disability is part of his upper back/neck condition, and that his low back disability is completely separate.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The  percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Since the initial grant of service connection, the Veteran's thoracolumbar spine strain has been assigned a 10 percent disability rating.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's thoracolumbar spine disability is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71.  Importantly, Note (6) under the General Formula instructs to separately evaluate disability of the thoracolumbar and cervical spine segments except when there is unfavorable ankylosis of both segments, which is to be rated as a single disability.  Based on this instruction, the Board is not at liberty to separately rate the mid back disability and the lumbar spine disability, under the General Rating Formula.  As noted in more detail below, any neurological impairment may establish entitlement to a separate ratings for the orthopedic manifestations and the neurological manifestations.  In addition, according to Note (2) under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at 38 C.F.R. § 4.71, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Thus, in essence, if the Veteran had intervertebral disc syndrome, it may be possible to assign separate disability ratings for separate spine segments (lumbar and thoracic), but as noted below, the evidence of record does not show a diagnosis of intervertebral disc syndrome.  

According to the General Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not more than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , Diagnostic Code 5237 (2011) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, Note (2).  

The rating schedule also includes criteria for evaluating intervertebral disc disease.  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation. 

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records, which were associated with the claims file after service connection for a thoracolumbar disability was established, show that on his March 2001 enlistment physical, he reported two previous episodes of low back pain due to muscle sprain related to strenuous exercises.  No permanent residuals or chronic disabilities were noted at entry, and the examiner found the Veteran fit for duty.  August 2000 x-rays of the thoracic and lower spine noted only minimal levoscoliosis, otherwise there were no abnormalities noted.  With regard to the lumbar spine, the August 2000 x-ray report specifically indicated that a normal lordotic curve was present without evidence of recent fracture, dislocation, malalignment or other abnormality.

A December 2004 STR notes complaints of back pain of six years duration.  He reported neck pain, as well as unrelated middle back pain.  The Veteran denied weakness, numbness, shortness of breath or trauma.  He had full range of motion and there were no neurological or vascular problems noted.  

In February 2006, the Veteran presented with upper left lateral back pain as well as mid back pain.  He reported a history of chronic upper back spasms, but no back trauma.  That morning, he was playing Frisbee and had a sudden onset of sharp, cramping pain in his upper back on the left side.  He reported having episodic pain like that over the prior six years, occasionally treated with naprosyn.  Examination of the upper back exhibited tenderness on palpation of the left side, muscular only.  There was no bony tenderness and there were no muscle spasms appreciated.  The thoracic spine exhibited no spasm of the paraspinal muscles and no step deformity.  Thoracolumbar spine did not demonstrate tenderness on palpation.  Range of motion was normal, and pain was not elicited by motion.  Examination of the lumbar spine was normal.  There were no muscles spasms and motion was normal.  No pain was elicited by motion.  Neurological examination was normal.  The diagnosis was musculoskeletal back pain.  Ibuprofen 800 mg, and a muscle relaxer were prescribed.  

The Veteran was referred for physical therapy in March 2006.  A mild increase in thoracic kyphosis was observed.  Forward flexion was within normal limits although extension was limited.  There was tenderness to palpation over the 4-5 rib bilaterally.  The assessment was thoracic dysfunction and also lumbago.  One week later, the Veteran's thoracic dysfunction was resolved, but he was still given a provision diagnosis of thoracic paraspinal strain.  

The Veteran was treated again with physical therapy for upper back pain/muscle spasm (between the shoulder blades) during the month of June 2007.  A slight increased thoracic kyphosis was observed, but otherwise there was good alignment of the cervical and thoracic spine.  Range of motion with within normal limits.  The assessment was muscle spasm in the mid back.  At the beginning of July 2007, the Veteran was still attending physical therapy, and his pain was noted to be localized in the shoulder.  

The Veteran was treated for mid back pain again in February 2008, and was again referred for physical therapy due to chronic thoracic pain.  He remained in physical therapy through at least March 2008, according to the STRs

Before the Veteran was released from active duty, he was afforded a VA pre-discharge examination of the spine in January 2008.  The Veteran reported pain and stiffness in his neck, as well as limited mobility in this area.  Separate from this disability, the Veteran also reported a low back condition and a mid back condition.  Regarding the low back, the Veteran reported stiffness and weakness with intermittent pain three times per week, lasting for about a day.  The pain did not travel.  It was described as crushing, aching, oppressing and cramping.  More specifically, the Veteran described a spasm like sensation with limited mobility when in pain.  The pain was aggravated with lifting and bending.  Treatment was rest, heat, ice and physical therapy.  There was no incapacitation.  

Regarding the mid back, there was stiffness and weakness with pain.  The pain traveled to the flank and was aching, pressing, cramping, burning and sharp.  The pain was elicited by physical activity and relieved by rest.  Again, the Veteran described a spasm like sensation in muscles and breathing became more difficult.  Treatment was rest, heat, ice, and physical therapy.  There was no incapacitation.  

On examination, posture was normal, gait was normal and leg lengths were equal.  Range of motion studies revealed as follows:  Flexion 0 to 70 degrees, with pain onset at 70 degrees; Extension 0 to 20 degrees with pain onset at 20 degrees; Lateral right flexion 0 to 28 degrees with pain onset at 28 degrees; Lateral left flexion 0 to 30 degrees with pain onset at 30 degrees; Rotation, right 0 to 30 degrees, with pain onset at 30 degrees; and, Rotation, left 0 to 30 degrees with pain onset at 30 degrees.  Combined range of motion 208 degrees.  Pain was noted as the major functional impact.  Fatigue, weakness and lack of endurance were also noted, but there was no additional limitation of motion after repetitive use.  

Examination of the spine revealed normal head position, normal curvature, no intervertebral disk syndrome/nerve root involvement.  Neurological examination of the upper and lower extremities was normal.  X-ray findings of the cervical, thoracic and lumbar spine were normal.  The diagnoses were lumbar spine strain and strain of thoracic spine with subjective complaints of pain on motion and objective signs of muscle spasms, tenderness to palpation, decreased and painful range of motion, and pain, fatigue, weakness, and lack of endurance after repetitive use.  

Based on the findings from the VA examination in January 2008, the initial disability rating assigned for the service-connected thoracolumbar spine disability was 10 percent.  This rating was based on limitation of forward flexion to 70 degrees, which included pain on motion.  Additionally, this examiner indicated that although there was evidence of fatigue, weakness and lack of endurance, there was no additional limitation of motion on repetitive use.  Moreover, although the Veteran had objective evidence of spasm in the thoracolumbar spine, there was no evidence that it resulted in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  The examiner also found that he did not have intervertebral disc syndrome with nerve root involvement.  

VA records show that the Veteran underwent a lumbar MRI in October 2010.  The impression was no definite disc herniation or spinal canal stenosis; and, minimal L4-L5 posterior bulging disc without dural sac compression or central canal narrowing.

The Veteran was afforded another VA examination in April 2011.  The Veteran was currently employed as a construction engineer at that time.  He reported losing two  days of work during the prior year due to mid back pain.  He reported that his mid and low back pain were worse than what was reported at the last VA examination.  With regard to the mid back, the Veteran reported a pain scale of 4 out of 10, on and off.  The pain was aggravated upon prolonged sitting or standing of more than 1 to 2 hours.  Regarding the lower back, the Veteran reported that this pain is also worse since his last VA examination, and described the pain in that area as tense with limitation of motion.  

A review of systems revealed no history of bladder or bowel incontinence, urgency or frequency.  No erectile dysfunction, no numbness, no leg or foot weakness, and no falls.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasm and pain.  The Veteran explained that his mid back pain was severe and his low back pain was moderate.  The Veteran had pain several times per year, lasting for up to a week at a time.  The Veteran reported that he had no flare-ups during the last year.  There was no radiation of the pain.  The Veteran reported to the examiner that a VA doctor prescribed 2 days of complete bed rest within the prior year for an incapacitating episode of back pain.  

Inspection of the spine revealed normal posture, normal head position and normal gait.  Abnormal spinal curvatures were not identified.  More specifically, there was no gibbus, no kyphosis, no lumbar lordosis, no lumbar flattening, no reverse lordosis, no list, no scoliosis and no ankylosis.  His gait was normal.  

Spasm was noted at the right and left thoracolumbar sacrospinalis.  In addition, there was pain with motion and tenderness on the right and the left.  There was no atrophy, no guarding, and no weakness noted on either side.  The examiner specifically indicated that the muscle spasm and localized tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

With regard to activities of daily living, there was mild functional impairment with regard to traveling and exercise, and, moderate impairment with regard to sports and chores.  The examiner noted there were no effects on employment.

The examiner also noted normal range of motion, with flexion from 0 to 90 degrees, extension 0 to 30 degrees, lateral flexion and lateral rotation from 0 to 30 degrees bilaterally.  The examiner indicated that there was objective evidence of additional limitation (pain) with repetitive motion, however, there were no additional limitations on repetitive motion.  Sensory and motor examinations were normal.  

The examiner referred to the October 2010 MRI results noted above, as well as October 2010 x-ray studies which revealed an impression of straightening of the lumbar curvature, as seen with muscle spasm.  The examiner felt that, overall, the pain claimed by the Veteran was supported by the overall pathology and visible features.  The diagnosis on examination was thoracolumbar strain, and no evidence of herniated nucleus pulposus or central spinal stenosis and apparent atypical hemangioma involving the T9 vertebral body by MRI of the thoracic spine.

An April 2011 MRI of the thoracic spine indicates a normal curvature of the thoracic spine as well as normal vertebral body alignment.  There was no evidence of a compression fracture and the intervertebral disc spaces showed normal T2W signals at all levels.  There was no evidence of HNPs (herniated nucleus pupolses) or central canal stenosis.  The posterior elements appeared preserved and there was no evidence of acute myelopathic changes.  No paravertebral masses were noted.  The only abnormality seen on the MRI was evidence of a round T2 hyperintensity, T1 hypointense lesion involving the T9 vertebral body which the radiologist felt could represent an atypical hemangioma.

The VA physician clarified in an April 2011 medical opinion that the vertebral hemangioma was a very slow growing benign tumor within the bony vertebra (not the spinal cord) made up of blood vessels, found in 10 of all autopsies.  The examiner further noted that these were the most common benign spinal tumors; with most patients asymptomatic.  The examiner indicated that it is just an "incidental finding" on MRI, meaning that it has no clinical significance.  The examiner further noted that most people who have them never know it and go through their lives without any problems.  It is not a lytic lesion and it doesn't go away.  

Based on the findings from the October 2010 x-rays and MRI, as well as the findings from the April 2011 VA examination, the objective findings show little change in the service-connected thoracolumbar spine disability, although the Veteran maintains that the pain is worse.  The evidence from the VA examination also indicates that range of motion is within normal limits, but the point at which pain begins is not noted, and although the examiner indicated that there was additional fatigue and weakness with repetitive use, the examiner did not indicate how much this further functional limitation existed as a result.  Thus, another VA examination was necessary to identify at what point pain begins and to more specifically identify any additional functional limitation due to pain, weakness and fatigue, etc.  

The subsequent VA examination was held in April 2012.  The examination report reveals that when the Veteran reported pain in the mid scapular area, which was referred to in the remand as part of the thoracolumbar spine, the examiner explained to the Veteran that the scapular area was innervated by the cervical nerves, and that the appeal under consideration was for the thoracolumbar area.  The Veteran then indicated that his thoracolumbar area was unchanged, with increased pain on prolonged standing or sitting.  As with all other VA examinations, the Veteran continued to deny numbness, cramping, and sphincter problems.  No flare-ups were reported.  

On examination, range of motion of the thoracolumbar spine was within normal limits, with flexion to 90 degrees and no evidence of painful motion; extension to 30 degrees with no evidence of painful motion; left and right lateral flexion to 30 degrees with no evidence of painful motion; right and left lateral rotation 30 with no evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions, with no effect on the ranges of motion listed above.  The examiner indicated that there was no additional functional loss after repetitive use testing, and, moreover, that the veteran had no functional loss or functional impairment of the thoracolumbar spine at all.  In fact, no muscle spasm or tenderness to palpation was appreciated for joints and/or soft tissue of the thoracolumbar spine.  There was no guarding.  Strength was normal.  Reflexes were normal, and sensory examination was normal.  Straight leg testing was negative.  There was no radiculopathy appreciated and no signs or symptoms associated with radiculopathy.  The examiner indicated that there were no neurologic abnormalities with regard to the thoracolumbar spine.  Additionally, the examiner specifically indicated that the Veteran did not have a diagnosis of intervertebral disc syndrome and did not have a diagnosis of arthritis of the thoracolumbar spine.  Likewise, there was no vertebral fracture.  The examiner referred to the 2010 and 2011 radiographic and MRI reports summarized above.  Finally, the examiner indicated that the Veteran's thoracolumbar spine condition did not impact his ability to work.

The examiner also answered the specific questions posed in the remand directives as follows:  The thoracic and lumbar spine was examined and no evidence of muscle spasms or neurologic damage was identified.  There was no functional loss, no evidence of weakness, fatigability or incoordination; the thoracolumbar condition had no impact in the Veteran's daily activities; there was no additional loss of range of motion as there were no reported flare-ups.  Finally, the examiner explained that the thoracolumbar condition had no impact in the Veteran's occupation as an engineer.  

According to the April 2012 examination, the Veteran's thoracolumbar spine disability was manifested by the Veteran's subjective complaints of pain, but without any objective findings of disability.  The examiner specifically noted that the Veteran's range of motion was normal and that the range of motion was not further limited by pain, fatigue , weakness or incoordination on repetitive use testing.  

When considering all of the evidence, the Veteran's service-connected thoracolumbar spine disability has never been more nearly approximated by symptoms associated with a disability rating higher than 10 percent since the effective date of service connection.  According to the medical evidence of record, the Veteran's service-connected thoracolumbar spine disability has never shown flexion to be limited to less than 70 degrees, including due to pain, weakness, and fatigability.  Moreover, the evidence has always shown a combined range of motion greater than 120 degrees and two of the three VA examinations of record note that the Veteran is able to flex to 90 degrees.  

Although there was evidence of muscle spasm on the pre-discharge examination in January 2008 and at the April 2011 VA examination, the examiners conducting those examinations specifically indicated that the muscle spasm noted was not severe enough to cause abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  While service treatment records dated in March 2006 and June 2007 indicated the Veteran had mild thoracic kyphosis, on examination in January 2008, not long before his discharge, the spinal curvature was noted to be normal.  At no point since the effective date of service connection does the evidence show that the Veteran had an abnormal spinal contour.  

Importantly, muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour warrants a 10 percent evaluation, as does limitation of flexion of the thoracolumbar spine greater than 60 degrees by not greater than 85 degrees.  Comparing the findings in this case, throughout the appeal period, to the criteria for rating disabilities of the spine, the Veteran's symptoms fall squarely within the parameters for the assignment of a 10 percent rating.  Even with consideration of the Veteran's complaints of pain, and his competent and credible reports of increased pain from the date of his January 2008 VA examination to the date of his April 2011 examination, the criteria for the assignment of a rating in excess of 10 percent are never more nearly approximated in this case.  The Veteran's complaints of pain to include on prolonged sitting and standing, decreased motion, stiffness, weakness, spasm, and spine pain are all accounted for with the assignment of the 10 percent rating.  Any additional functional loss identified does not rise to the level that would warrant the assignment of the next higher rating, because flexion is never shown to be limited to 60 degrees or less, even with consideration of pain on motion, weakness, fatigue and incoordination, to include on repetitive use.  Similarly, the Veteran's combined range of motion has always been greater than 120 degrees, with consideration of additional functional impairment, and as noted above, the Veteran's muscle spasms have not been shown to be severe enough to result in abnormal gait or abnormal spinal contour.  The Veteran reported during the first examination that he experienced limited mobility when in pain, which was demonstrated by limitation of motion to 70 degrees flexion on examination.  However, the evidence as a whole does not show that the Veteran has limitation of flexion to 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  

Importantly, at the Veteran's most recent VA examination, he complained of ongoing, and increased pain in his upper back, between his shoulder blades.  This is consistent with his previous medical history and particularly his STRs.  Significantly, the examiner commented that the Veteran's pain in this area was likely related to the cervical spine/neck condition, which is also service connected.  The Veteran expressed interest in pursuing a claim for increased benefits in this regard, and the matter has been referred to the RO for appropriate action.  

Finally, the Veteran asserts that separate ratings should be assigned for the lumbar spine and the thoracic spine; however, as noted above, the regulations only provide for separate ratings for these spine segments under certain circumstances, involving intervertebral disc syndrome.  The objective evidence of record, including MRI results from 2010 and 2011, clearly establishes that the Veteran does not have intervertebral disc syndrome, and as such, separate ratings for each spine segment (thoracic and lumbar) are not warranted.  Similarly, a separate rating for neurological impairment, in addition to the orthopedic rating already assigned, is also not for application in this case.  At no time has the Veteran nor any medical professional indicated that the Veteran's service-connected thoracolumbar spine disability results in any neurological impairment.  All neurological testing has been negative, without any signs of radiculopathy or symptoms related thereto.  Motor and sensory examinations have always been normal, the Veteran has never complained of numbness, tingling, radiating pain, loss of sensation, or any bowel or bladder incontinence - symptoms which might indicate some sort of neurological involvement.   

For all the foregoing reasons, the preponderance of the evidence of record is against finding  that a rating in excess of 10 percent is warranted.  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  There are three analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The level of severity and symptomatology of the Veteran's service-connected back disability is carefully compared with the established criteria found in the rating schedule.  The Veteran reported that he missed two days of work during a one year period, due to his low back pain.  Otherwise, however, the examiners indicated that there was no functional impact on his job as an engineer.  Furthermore, the criteria in the general rating formula specifically contemplates the Veteran's symptoms of pain, limited motion and muscle spasms.  Thus, the Veteran's back symptoms and objective manifestations are addressed by the rating criteria under which such disabilities are rated.  The Veteran reports fatigue, stiffness, weakness, spasm, and pain, including severe pain three to seven days several times a year, and ultimately limitation of motion, which is contemplated by the schedular criteria.  The Veteran's pain on motion has also been considered in assigning the current rating.  There are no additional symptoms of his thoracolumbar disability that are not addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  In this case, the Veteran is currently employed and has not alleged that he was unemployable during the course of the appeal due to the service-connected disability.  Thus, a TDIU claim is not raised.  

	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 10 percent for the service-connected thoracolumbar disability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


